Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant’s Response dated 11/14/22, the Applicant amended 1, 4, 9, 11, 14, 16, 20, cancelled 8, and argued Claims 1, 16 and 20 previously rejected in the Office Action dated 7/13/22. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/22 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gulwani, in view of Comer et al., United States Patent 10409892 (hereinafter “Comer”.
Claim 1:
	Gulwani discloses:
A method implemented by one or more processors (see paragraph [0190]), the method comprising:
receiving first user input in a first cell in a spreadsheet (see paragraph [0031]). Gulwani teaches receiving user input in a first spreadsheet cell;
automatically synthesizing a program using the first user input in the first cell as a first example, wherein the program comprises at least one function in a spreadsheet programming language and, when the program executed by the spreadsheet application, the program generates output that matches the first example (see paragraphs [0035], [0037] and paragraphs [0183]-[0188]). Gulwani teaches automatically synthesizes a program using the first user input in the first cell as an example, the program includes functions used in the spreadsheet to generate an output that matches the first example. Gulwani teaches a spreadsheet application implementing and executing spreadsheet functionality. The program is stored along with the spreadsheet cells used to create the program;
determining at least one additional cell in the spreadsheet that is related to the first cell (see paragraph [0155]). Gulwani teaches determining at least one additional cells related to the first cell;
determining that a display triggering condition is satisfied (see paragraph [0060] and [0165]). Gulwani teaches determining a display triggering condition is satisfied; and
in response to the determining that the display triggering condition is satisfied, displaying, in each of the at least one additional cell, an output of the program corresponding to the additional cell (see paragraph [0155]). Gulwani teaches determining an output of the program corresponding to the related cells.

Gulwani fails to expressly disclose implementing the program in a spreadsheet and storing the program in associated with the cells. 

Campbell discloses:
at least one function in a spreadsheet programming language that is implemented by a spreadsheet application and, when the program is stored in association with the first cell and executed by the spreadsheet application (see paragraph [0133] and figure 5A and 5B). Campbell teaches creating and defining a function in spreadsheet language that is implemented by the spreadsheet application stored in association with a cell.
displaying the program in a formula bar in a user interface associated with the spreadsheet (see paragraph [0061]). Campbell teaches displaying the program in the formula bar in a user interface associated with the spreadsheet. It displays the formula definition may include the values and associated structure by which are organized.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulwani to include implementing the generated program in a spreadsheet application, storing in a cell and displaying in a formula bar for the purpose of effectively executing generated formulaic programs for cells, as taught by Campbell.

Claim 2:
	Gulwani discloses:
wherein the determining that the display triggering condition is satisfied comprises determining that a level of complexity of the program that is automatically synthesized satisfies a complexity threshold (see paragraph [0176]). Gulwani teaches a condition can be determining the measure of complexity and if it satisfies a threshold.

Claim 3:
	Gulwani discloses:
determining a confidence score associated with the program that is automatically synthesized, wherein the determining that the display triggering condition is satisfied comprises determining that the confidence score associated with the program that is automatically synthesized exceeds a predetermined confidence threshold (see paragraph [0112]). Gulwani teaches determining a confidence score associated with the program and running the program if and only if it had a high confidence score. 

Claim 4:
	Gulwani discloses:
further comprising, in response to the confidence score associated with the program that is automatically synthesized exceeding a minimum confidence threshold but not exceeding the predetermined confidence threshold, displaying in the user interface associated with the spreadsheet an indication of availability of the program that is automatically synthesized (see paragraph [0184]). Gulwani teaches the program is applied if and only if the confidence score is satisfied the threshold. The spreadsheet is automatically populated with the fields which is an indication that the programming is available.

Claim 5:
	Gulwani discloses:
determining that a synthesizing triggering condition is satisfied, wherein the automatically synthesizing the program is performed in response to the determining that the synthesizing triggering condition is satisfied (see paragraph [064]-[0165]). Gulwani teaches determining that the condition is satisfied which will trigger the program to automatically synthesized.

Claim 6:
	Gulwani discloses:
wherein the determining that the synthesizing triggering condition is satisfied is based on the receiving the first user input in the first cell (see paragraph [0032] and [0033]). Gulwani teaches determining a triggering condition is satisfied based on the users input. Determining that a formatting needs to occur between the input and output example.

Claim 7:
	Gulwani discloses:
receiving second user input in a second cell in the spreadsheet, wherein: the determining that the synthesizing triggering condition is satisfied is further based on the receiving the second user input in the second cell; the automatically synthesizing the program further comprises using the second user input in the second cell as a second example; and the program, when executed, further generates output that matches the second example (see paragraph [0034]-[0035]). Gulwani teaches receiving second user input in a second cell, using the example to create new output items for the set of inputs by automatically synthesizing the program. 

Claim 9:
Gulwani fails to expressly disclose displaying the program in the formula bar. 

Comer discloses:
further comprising: receiving, from a user, an edit to the program that is displayed in the formula bar; and storing the edit to the program in association with the first cell (see figure 3). Comer teaches allowing the user to edit the formula in the formula bar that is associated with the cells.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulwani to include modifying the displaying the program in the formula bar for the purpose of user friendly and allowing the user to see what was created, as taught by Comer.

Claim 10:
	Gulwani discloses:
wherein the output of the program is displayed in the at least one additional cell using a font, a style, or a color that is different from the font, the style, or the color used to display the first user input in the first cell (see paragraph [0033]). Gulwani teaches the output of the program is displayed in boldface which is different than the input style.

Claim 11:
	Gulwani discloses:
displaying a prompt in the user interface associated with the spreadsheet that requests that a user accept or reject the program (see paragraph [0188]). Gulwani teaches displaying a dialog box in a user interface associated with the spreadsheet allowing the user to accept or reject the program and its outputs;
in response to the displaying the prompt, receiving an acceptance of the program from the user (see paragraphs [0184]-[0188]). Gulwani teaches giving the user the option to accepts the outputs of the program or fix it ; and
in response to the receiving the acceptance of the program from the user, replacing the first user input by storing the program in association with the first cell, and storing the program in association with each of the at least one additional cell (see paragraphs [0184]-[0188]). Gulwani teaches receiving an acceptance and associate the program with all the cells.

Claim 12:
	Gulwani discloses:
wherein the acceptance of the program is received in response to a selection of a user interface element that is included in the prompt or in response to an input of a keyboard shortcut (see paragraphs [0186]-[0188]). Gulwani teaches the acceptance is received from the selection of a user interface element.

Claim 13:
	Gulwani discloses:
a first font appearance comprising a font, a style, and a color is used to display the user input in the first cell (see paragraph [0033]). Gulwani teaches the output of the program is displayed in boldface which is different than the input style;
prior to the receiving the acceptance of the program from the user, the output of the program is displayed in the at least one additional cell using a second font appearance that is different from the first font appearance (see paragraph [0186]). Gulwani teaches before accepting, highlighting the changes made from the program ; and
subsequent to the receiving the acceptance of the program from the user, the output of the program is displayed in the first font appearance (see paragraph [0186]). Gulwani teaches before accepting, highlighting the changes made from the program and after selection, the change is no longer highlighted.

Claim 16:
	Gulwani discloses:
A computer program product comprising one or more computer-readable storage media having program instructions collectively stored on the one or more computer- readable storage media, the program instructions executable to (see paragraph [0190]), the method comprising:
receive first user input in a first cell in a spreadsheet, (see paragraph [0031]). Gulwani teaches receiving user input in a first spreadsheet cell;
the first user input comprising at least one function in a spreadsheet programming language (see paragraphs [0035], [0037], and [0042]). Gulwani teaches automatically synthesizes a program using the first user input in the first cell as an example, the program include functions used in the spreadsheet to generate an output that matches the first example. Gulwani teaches a spreadsheet application implementing and executing spreadsheet functionality;
in response to the determining that the display triggering condition is satisfied, display a prompt in a user interface associated with the spreadsheet that provides an option to automatically synthesize a program in the spreadsheet programming language based on an example, wherein the program, when executed by the spreadsheet application, generates output that matches the example (see paragraphs [0183]-[0188]). Gulwani teaches the triggering condition of the user input of examples, displaying a prompt to the user, an option to automatically synthesizes a program using the first user input in the first cell as an example, the program include functions using in the spreadsheet to generate an output that matches the first example. The program is stored along with the spreadsheet cells used to create the program;

Gulwani fails to expressly disclose implementing the program in a spreadsheet and storing the program in associated with the cells. 

Campbell discloses:
at least one function in a spreadsheet programming language that is implemented by a spreadsheet application and, when stored in association with the first cell and executed by the spreadsheet application (see paragraph [0133] and figure 5A and 5B). Campbell teaches creating and defining a function in spreadsheet language that is implemented by the spreadsheet application stored in association with a cell.
wherein the program, upon selection of the first cell, is displayed in a formula bar in a user interface associated with the spreadsheet (see paragraph [0061]). Campbell teaches displaying the program in the formula bar in a user interface associated with the spreadsheet. It displays the formula definition may include the values and associated structure by which are organized.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulwani to include implementing the generated program in a spreadsheet application, storing in a cell and displaying in a formula bar for the purpose of effectively executing generated formulaic programs for cells, as taught by Campbell.

Claim 19:
	Gulwani discloses:
in response to the displaying the prompt, receive an acceptance of the option to automatically synthesize the program (see paragraphs [0184]-[0188]). Gulwani teaches giving the user the option to accepts the outputs of the program or fix it ; and
automatically synthesize the program in the spreadsheet programming language, using a result value in the first cell in the spreadsheet generated based on the first user input as the example (see paragraph [0186]). Gulwani teaches hitting apply and automatically generating a program using the input-output examples; and
in response to the receiving the acceptance, replace the first user input by storing the program in association with the first cell (see paragraphs [0184]-[0188]). Gulwani teaches receiving an acceptance and associate the program with all the cells.
wherein the acceptance of the option to automatically synthesize the program is received in response to a selection of a user interface element that is included in the prompt or in response to an input of a keyboard shortcut (see paragraphs [0186]-[0188]). Gulwani teaches the acceptance is received from the selection of a user interface element.

Claim 20:
	Gulwani discloses:
A system comprising:
a processor, a computer-readable memory, one or more computer-readable storage media, and program instructions collectively stored on the one or more computer-readable storage media, the program instructions executable to (see paragraph [0190]):
receive first user input in a first cell in a spreadsheet (see paragraph [0031]). Gulwani teaches receiving user input in a first spreadsheet cell;
in response to the receiving the first user input in the first cell, determine that a display triggering condition is not satisfied (see paragraph [0059]). Gulwani teaches that end-user provided input and output examples can exhibit potential ambiguity (i.e., multiple interpretations), noise (i.e., data errors), and missing information (such as implicit defaults);
receive second user input in a second cell in the spreadsheet (see paragraph [0034]-[0035]). Gulwani teaches receiving second user input in a second cell;
in response to the receiving the second user input in the second cell, determine that the display triggering condition is satisfied (see paragraph [0155]). Gulwani teaches determining that the condition is satisfied and determining an output of the program corresponding to the related cells.
automatically synthesize a program using the first user input in the first cell as a first example and the second user input in the second cell as a second example, wherein the program comprises at least one function in a spreadsheet programming language that is implemented by a spreadsheet and, wherein the program is executed, generates first output that matches the first example and second output that matches the second example (see paragraphs [0035], [0037] and paragraphs [0183]-[0188]). Gulwani teaches automatically synthesizes a program using the first user input in the first cell as an example, the program includes functions using in the spreadsheet to generate an output that matches the first example(see paragraphs [0035], [0037] and paragraphs [0183]-[0188]). Gulwani teaches automatically synthesizes a program using the first user input in the first cell as an example, the program includes functions used in the spreadsheet to generate an output that matches the first example. Gulwani teaches a spreadsheet application implementing and executing spreadsheet functionality. The program is stored along with the spreadsheet cells used to create the program;
determine at least one additional cell that is related to the first cell and the second cell; and in response to the determining that the display triggering condition is satisfied, display, in each of the at least one additional cell, an output of the program corresponding to the additional cell (see paragraph [0155]). Gulwani teaches determining at least one additional cells related to the first cell;

Gulwani fails to expressly disclose implementing the program in a spreadsheet, storing the program in associated with the cells and displaying the program in the formula bar. 

Campbell discloses:
at least one function in a spreadsheet programming language that is implemented by a spreadsheet application and, when stored in association with the first cell and executed by the spreadsheet application (see paragraph [0133] and figure 5A and 5B). Campbell teaches creating and defining a function in spreadsheet language that is implemented by the spreadsheet application stored in association with a cell.
wherein the program, upon selection of the first cell, is displayed in a formula bar in a user interface associated with the spreadsheet (see paragraph [0061]). Campbell teaches displaying the program in the formula bar in a user interface associated with the spreadsheet. It displays the formula definition may include the values and associated structure by which are organized.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulwani to include implementing the generated program in a spreadsheet application, storing in a cell and displaying in a formula bar for the purpose of effectively executing generated formulaic programs for cells, as taught by Campbell.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gulwani and Campbell, in view of Rothschiller et al., United States Patent 10409892 (hereinafter “Rothschiller”).
Claim 14:
	Gulwani discloses:
displaying a prompt in the user interface associated with the spreadsheet that requests that a user accept or reject the program (see paragraph [0188]). Gulwani teaches displaying a dialog box in a user interface associated with the spreadsheet allowing the user to accept or reject the program and its outputs;
in response to the displaying the prompt, receiving a rejection of the program from the user (see paragraph [0186] and [0187]). Gulwani teaches receiving a program of the outputs of the program; and

Gulwani and Campbell fail to expressly disclose the maintaining the first user input when the program is rejected. 

Rothschiller discloses:
in response to the receiving the rejection of the program from the user, maintaining the first user input in the first cell and stopping the displaying, in each of the at least one additional cell, the output of the program corresponding to the additional cell (see column 6 lines 27-36). Rothschiller discloses in response to receiving a rejection of the program, maintaining the first user input in the cells.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulwani and Campbell to include maintaining the cells in response to a rejection selection for the purpose of being user friendly and maintaining the original content in the cells, as taught by Rothschiller.

Claim 15:
Gulwani and Campbell fail to expressly disclose modifying the display triggering condition in response to the rejection. 

Rothschiller discloses:
modifying the display triggering condition in response to receiving the rejection of the program from the user (see column 5 lines 10-40). Rothschiller teaches changing the confidence level based on the rejection of the program.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulwani and Campbell to include modifying the triggering condition in response to the rejection for the purpose of efficiently creating program bases on accurate triggers, as taught by Rothschiller.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gulwani, in view of Gulwani and Campbell, United States Patent 8972930.
Claim 17:
	Gulwani and Campbell fail to expressly disclose a triggering condition is the amount of time spent providing input.

	Gulwani discloses:
wherein the display triggering condition is a threshold amount of time spent providing the first user input (see column 5 lines 33-44). Gulwani teaches a user manually entering data and it being too time consuming and being triggered to generate a program. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gulwani and Campbell to including a period of time being a trigger to generate a program for the purpose of being user friendly, as taught by Gulwani.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 20 have been considered but are moot because the new ground of rejection does not rely on the Cromer reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/23/22